Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 1 of 46



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

    BPI SPORTS, LLC,

               Plaintiff,
    vs.                                              CASE NO.: 0:19-cv-60505

    THERMOLIFE INTERNATIONAL, LLC,
    and RONALD L. KRAMER,

               Defendants.


                               JOINT STATUS REPORT
          Plaintiff, BPI Sports, LLC (“BPI”) and Defendants, ThermoLife
  International, LLC (“ThermoLife”) and Ronald Kramer (“Kramer”), pursuant to
  the April 22, 2020 Order (D.E. 72) hereby submit the following Joint Status Report
  and respectfully state as follows.
                             MEET AND CONFER EFFORTS
          On April 22, 2020 the Parties held a teleconference to discuss the issues
  raised in the Motion to Compel as well as other issues in the case. The following
  items were agreed:
          1.        BPI withdraws its Motion to Compel (“Motion”) with respect to
  Kramer’s failure to produce documents or objections based on Kramer’s agreement
  that the objections raised and documents produced by ThermoLife were also raised
  and/or produced by Kramer.
          2.        BPI withdraws its Motion with respect to Document Requests 1 and
  8 (advertising) based on the production of documents by Defendants and non-party
  Muscle Beach Nutrition, LLC (“Muscle Beach Nutrition”), in response to a
  subpoena from BPI.
          3.        BPI withdraws its Motion with respect to Document Request 20 and
  Interrogatory No. 17 (revenue on CRTN-3) based on the production by Defendants
  and non-party Muscle Beach Nutrition, LLC.
          4.        BPI withdraws its Motion with respect to Document Request No. 13
  and 19 and agrees to limit Request 11 to licenses related to creatine nitrate.
Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 2 of 46



  Defendants have already produced some creatine nitrate licenses going back three
  (3) years that are currently active. In the meet and confer process, Defendants have
  agreed to produce licenses dating back four (4) years. The only remaining dispute
  is whether Defendants must produce unredacted creatine nitrate license agreements
  dating back seven (7) years regardless of whether they are currently active.
         5.      BPI withdraws its Motion with respect to Requests Nos. 21-25,
  Interrogatories Nos. 19-21 and limits Interrogatory No. 18 to creatine nitrate
  revenue dating back seven (7) years.
         6.      BPI moves to compel substantive responses to the Interrogatories 1-
  8 to Kramer.




                                                  2
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 3 of 46




                                                       JOINT STATUS REPORT

Request for Production No. 11 to Defendants:
All licenses to the ThermoLife patents, including licenses with any of the third parties named (or the associated products listed) on
http://www.no3-t.com/patents/ or docket entry number 22-5.
Response:
ThermoLife objects to providing documents that relate to licensees that held licenses more than three years before this action was
filed. Such documents are not relevant nor likely to lead to the discovery of admissible evidence here. ThermoLife further objects to
producing documents related to licenses or licensees that do not license or purchase creatine nitrate; licenses and licensees of other
dietary ingredients and technology are not relevant to any claim or defense in this action. In response to this request, ThermoLife has
produced a copy of its current patent licenses for creatine nitrate, which is the only dietary ingredient discussed in the Amended
Complaint. ThermoLife has redacted certain highly confidential information from its patent licenses that is not relevant to any claim
or dispute here; all of the redacted information relates to ingredients other than creatine nitrate and even here, ThermoLife has only
redacted cost and supplier information.

Movant’s Position:                              Respondent’s Position:
    BPI has now limited this request to             Defendants have produced all patent
unredacted creatine nitrate license             licenses related to creatine nitrate that were
agreements going back seven (7) years.          executed or in effect since February 2015
Defendants have already produced seven          (four years prior to Plaintiff’s filing this
(7) redacted creatine nitrate license           lawsuit). Patent licenses before this date
agreements that are still active going back     are not relevant to any issue in dispute.
three (3) years (TLI000469-592). Thus,
                                                    At most, the patent licenses at issue are
Defendants have acknowledged that the           relevant to BPI’s damages. Because BPI
license agreements are discoverable.
                                                alleges claims for continuing torts, the
    Since these licenses are relevant to past   damages period is determined by the
damages and past licensee relationships,        applicable statute of limitations. See
BPI believes the question of whether they       Gaudreau v. American Promotional
are still “active” is irrelevant and deprives   Events, Inc., 511 F.Supp.2d 152 (D. D.C.
BPI of necessary historical licenses            2007) (“in the case of a continuing tort a
without sufficient basis. One of the major      plaintiff may recover only for injuries

                                                                      3
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 4 of 46



licensees is Woodbolt Distribution, LLC          attributable to the part of the continuing
d/b/a Cellucor. Defendants produced a            tort that was committed within the
2019 and 2011 license (presumably                limitations period immediately preceding
because they are still in force). These          the date on which suit is brought.”) Courts
licenses were central to BPI’s expert            within this district have determined that
damages report, but various financials are       Lanham Act claims in Florida are governed
missing because BPI cannot appreciate the        by a four-year statute of limitations.
earlier or intervening years without the         Pinnacle Advertising and Marketing
other Woodbolt licenses. Moreover, many          Group, Inc. v. Pinnacle Advertising, 418
licensees are listed on Defendants website,      F.Supp. 1143 (S.D. Fla. 2019).
www.no3-t.com/patents for which no               Accordingly, at most, BPI is entitled to
licenses have been produced. Since three         documents for a four-year period prior to
(3) years of time led to seven (7) licenses,     BPI filing suit.
it is no greater burden for Defendants to            While ThermoLife originally objected
produce a handful of more licenses going         to producing patent licenses that were more
back four (4) more years.                        than three years old, ThermoLife has now
    The reason BPI needs to go back seven        confirmed that it has produced all patent
(7) years is several-fold. First, one aspect     licenses that were in effect during the four
of BPI’s false advertising and unfair            years proceeding this lawsuit (the
competition claims involves Defendants’          applicable limitations and damages
scheme whereby (i) licensees are required        period). BPI offers no legal basis for its
to affix ThermoLife’s trademark “NO3-T”          requested seven-year production period.
on their creatine nitrate products; (ii) which   The Court should not compel the
corresponds with Defendants’ websites            production of additional patent licenses.
www.thermolife.com and www.no3-                      Shamelessly, BPI attempts to use
t.com/patent; (iii) which in turn advertises     Defendants’ production of documents as
a monopoly on the ingredient creatine            some sort of concession that BPI has valid
nitrate under claim 1 of issued U.S. Patent      claims. But Defendants have produced
No. 7,777, 074 that was cancelled on or          more than BPI is entitled to and more than
about November 21, 2013. See Exhibit A,          what is relevant to this case to attempt to
BPI’s Response to Interrogatories,               end this dispute over unreasonably
Interrogatory No. 1 (highlight); originally      overbroad discovery;ThermoLife’s good
issued U.S. Patent No. 7,777,074

                                                                      4
                   Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 5 of 46



    (hyperlinked through ThermoLife website,   deed in doing so should not be punished by
    www.no3-t.com/patents/); Amendment in      compelling discovery of even more
    Reexamination of ‘074 Patent dated         material that is further afield from the
    November 21, 2013 cancelling claim 1 and   issues in this case. The fact is that
    adding claim 6; and Decision from the      ThermoLife had produced its patent
                                               licenses to Plaintiff’s counsel, who
    Court of Appeals for the Federal Circuit, In
    re ThermoLife International, LLC, 2020     represents another party in a suit with
    WL 114123 (Fed. Cir. January 10, 2020).    ThermoLife.1As a result, there was no
    ThermoLife pursued new claim 6 directed    harm in producing the licenses on an
    to creatine nitrate but it was immediately attorneys’ eyes only basis. As explained in
    rejected and deemed unpatentable by the    the next section regarding Defendants’
    Examiner, followed by the Patent Trial and objections    to    producing     financial
    Appeal Board and the Court of Appeals for  documents, none of the produced licenses
    the Federal Circuit. Id. Thus, as of at least
                                               are relevant to any claim in dispute here,
    2013, ThermoLife was falsely advertising   and BPI’s “explanation” of its purported
    exclusive rights in the composition of     need for even more information than what
    matter creatine nitrate under the ‘074     ThermoLife has produced is no
    Patent.                                    explanation at all—the additional sought
        Second, several of the licensed information has no bearing at all in the
    products relevant to these claims that issues remaining before this Court.
    compete directly with BPI were introduced      Finally, the only information that
    in 2017. The same situation is presented ThermoLife has redacted in any of its
    regarding the product CRTN-3 which BPI patent licenses that have been produced is
    contends is affiliated with Defendants. In information related to the pricing of
    order to analyze the substantive and technology and ingredients that is wholly
    financial issues (and show declination of unrelated to creatine nitrate, the only

1
        Plaintiff’s attorney Greg Hillyer also represents Hi-Tech Pharmaceuticals, Inc. in ThermoLife v. Hi-Tech
Pharmaceuticals, Inc., pending in the United States District Court for the Northern District of Georgia, No. 1:15-CV-
00892 , Mr. Hillyer is defending Hi-Tech against its infringement of ThermoLife’s patents protecting the compositions
and use or creatine nitrate, the same compound that BPI alleges here is falsely advertised by ThermoLife. Outrageously,
Hi-Tech’s infringing products are labeled the exact same way as CRTN-3, with creatine nitrate listed as one ingredient
on the product’s label.
                                                                    5
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 6 of 46



BPI’s profits), BPI should be allowed         ingredient at issue in this lawsuit. There is
access to license agreements prior to 2017.   simply no reason that Defendants’ counsel,
Third, BPI has a substantial false marking    who, again, represents other parties with
claim based on the use of the logo “NO3-      currently pending lawsuits involving
T,” coupled with Defendants’ virtual          ThermoLife, should have access to this
patent marking website, that dates back to    irrelevant confidential information.
March 16, 2015 (dated according to
Defendants’ own production of archived
websites, TLI00395).

Interrogatory No. 18 to ThermoLife:
         Provide the units sold, gross revenue, net revenue, costs of goods sold and profits from the sale of any nitrate product (or
nitrate ingredient), including creatine nitrate, by customer, on a monthly basis, for the time period from beginning August 2010
through January 2020.
Response:
       As BPI is well-aware, ThermoLife’s entire business involves the licensing and selling of “nitrate product (or nitrate
ingredient)”), and as a result this request would require ThermoLife to produce all of its financial documents since inception of
ThermoLife. Accordingly, this request is unduly burdensome and, for this reason, ThermoLife will not produce information in
response to this request.
        Further responding to this request, ThermoLife objects to this request because it seeks information for a 9 and half year time
period. The damages period for BPI’s claims is not 9 and half years long; accordingly, this request is overly broad.
       Further responding to this request, ThermoLife anticipates that BPI may argue that documents responsive to this request are
relevant to its claim for false patent marking. This is incorrect. Damages for false patent marking are limited to BPI’s actual damages;
BPI is not entitled to disgorgement of ThermoLife’s revenues or profits related to products that rely on ThermoLife’s patented
technology. Accordingly, ThermoLife’s sales, revenue and profits are not relevant to BPI’s claims here.
        Moreover, documents responsive to this request are also not relevant because BPI’s false marking claim has been limited by
the Court to simply Muscle Beach Nutrition’s CRTN-3’s use of the NOT-3 trademark. As the Court’s January 9, 2020 Order states,
“The only ThermoLife product specifically identified as being a marked unpatented article (the ‘what’) is the Muscle Beach CRTN-
3 dietary supplement. (Am. Compl. ¶¶ 73-77, 158 -166.) BPI generally alleges that ThermoLife’s licensees’ ‘product(s)’ are falsely
marked (id. ¶¶ 79, 163-165, 197), but that allegation lacks the specificity required of Rule 9(b).” (DE 37 at 16.) In so holding, the
Court went on to explain that ThermoLife could not be held responsible for the patent markings included on its licensee’s products,

                                                                    6
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 7 of 46



stating: “BPI has cited no case law extending liability to a patent holder for markings by a licensee, when the marking statute on its
face attaches liability to the person who marks the unpatented product.” (Id.) As a result, the sole basis that the Court found for BPI’s
false marking claim was BPI’s false allegation that “ThermoLife’s Muscle Beach CRTN-3 product is falsely marked with inapplicable
patents.” (Id. at 17.) But, again, Muscle Beach’s CRTN-3 is not a ThermoLife product at all. For these reasons, ThermoLife further
objects to this request as seeking documents that are not relevant nor likely to the lead to discovery of admissible evidence.
ThermoLife’s financial documents are not relevant to any claim or defense in this action. Furthermore, to the extent documents
responsive to this request have minimal relevance, the burden of production here is not justified given the limited (or complete lack
of) relevance of the documents sought here.
       For the foregoing, ThermoLife stands by its objections here and will not produce information in response to this interrogatory.
        Finally, responding to this interrogatory, ThermoLife notes that to the extent BPI’s false marking claim is broader than just
sales of Muscle Beach CRTN-3 (and it is not), BPI’s false marking claim is certainly limited to ThermoLife’s licensees and
customers sales of creatine nitrate products. For these products, ThermoLife does not possess information responsive to this
interrogatory.

Movant’s Position:                             Respondents’ Position:
     BPI limits this interrogatory to units        Through this Court’s rulings, BPI’s
sold, gross revenue, net revenue, costs of     own concessions, and the limitations of
goods sold and profits from the sale of        BPI’s expert disclosures, BPI’s claims
creatine nitrate going back seven (7) years.   have narrowed to the point that eliminate
This interrogatory relates directly to         the need for any response to BPI’s
Request for Production 11 (above) because      massively overbroad Interrogatory No. 18.
it asks for financial information that flows   That interrogatory is either a pure attempt
directly from the license agreements           to harass ThermoLife or an improper
themselves (i.e., revenue generated from       attempt by BPI’s counsel to misuse this
the sale of raw ingredients). Since the        lawsuit as a way to get information that the
licenses already contain minimum               same counsel has not been able to obtain in
purchases and applicable pricing (which        other matters involving other parties and
can be used to calculate some of the           ThermoLife.
income to ThermoLife from the sales of             In an effort to obtain highly
raw material to the licensees), Defendants     confidential financial documents from
have already provided some of the              ThermoLife, BPI (who is represented by
requested revenue. The date is incomplete,     attorneys that are also litigating cases for

                                                                    7
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 8 of 46



however, in part, because licenses are          other clients against ThermoLife where
missing, and in part, because minimum           such documents have not been produced
purchases do not inform how much                (infra. n. 1)), misstates the scope of its
material     was      finally    purchased.     current claims and misleads the Court
ThermoLife is certainly aware of the            regarding its own disclosures. BPI’s claims
revenue and other metrics generated from        in this lawsuit are now limited to
these licenses, so it is not burdensome to      allegations that Muscle Beach Nutrition,
access the information, for example, from       LLC falsely advertised and falsely marked
accounting software, yearly financial           its CRTN-3 product (conduct that BPI
statements, product sales figures, invoices,    wrongly attributes to ThermoLife). For this
proof of payment or other reports.              reason, the only relevant financial
                                                documents are financials related to Muscle
     The revenue to ThermoLife is used by
                                                Beach Nutrition, LLC’s CRTN-3 product,
BPI in connection with damages for every
                                                which non-party Muscle Beach Nutrition,
cause of action. With respect to false
                                                LLC, a ThermoLife licensee, already
advertising and unfair competition, there
                                                produced in response to a BPI subpoena.
are two relevant claims. First, there are
                                                Those documents show just $110,000 in
multiple false advertising and unfair
                                                gross revenue on this product since it was
competition claims associated with the
                                                launched. As for ThermoLife’s revenues
advertising of the product CRTN-3 (which
                                                earned from Muscle Beach Nutrition, LLC,
is the subject of an alleged license between
                                                ThermoLife has no documents showing
ThermoLife and Muscle Beach Nutrition,
TLI000555-562). Exhibit A, Response to          revenues or profits earned from Muscle
                                                Beach Nutrition, LLC or related to Muscle
Interrogatory No. 1. The Lanham Act, 15
                                                Beach Nutrition, LLC’s CRTN-3 product.
U.S.C. § 1117(a), entitled “(a) PROFITS;
                                                Defendants are not withholding financial
DAMAGES AND COSTS; ATTORNEY FEES”
                                                documents related to the sale of Muscle
expressly states that for “a violation under
                                                Beach Nutrition, LLC’s CRTN-3 product.
section 1125(a)” a “plaintiff is entitled to
recover, subject to principals of equity: (1)       Other than the financial documents
defendant’s profit…”         To make this       related to Muscle Beach Nutrition, LLC’s
calculation, BPI needs to know the revenue      CRTN-3 product (which, again, have
generated by the license with Muscle            already been produced), no other financial
Beach Nutrition.                                documents are relevant or likely to lead to
                                                the discovery of admissible documents.

                                                                    8
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 9 of 46



    Second, as noted above, BPI has a false    BPI’s claims, and discovery on its claims,
advertising and unfair competition claim       are properly limited to the CRTN-3
that involves the dynamic of Defendants        product.
requiring all licensees to use the “NO3-T”         The Court first narrowed the scope of
trademark coupled with maintenance of
                                               BPI’s claims with its January 16, 2019
website containing false information.
                                               Order on Defendant’s Motion to Dismiss.
Exhibit A, BPI’s Response Interrogatory
                                               [DE 37.] The Court limited BPI’s false
No. 1 (highlight); originally issued U.S.      advertising and false marking claims to
Patent No. 7,777,074 (linked through
                                               three categories:
ThermoLife               website.www.no3-
t.com/patents/);       Amendment          in      Category 1 relates to allegations that
Reexamination of ‘074 Patent dated                 “Defendants’ main website falsely
November 21, 2013 cancelling claim 1 and           claims, and creates a false impression
adding claim 6; and Decision from the              to competitors and consumers, that
Court of Appeals for the Federal Circuit           creatine nitrate falls within the scope of
deeming Claim 6 unpatentable. With                 ThermoLife’s patents and that
similar reasoning, under the Lanham Act,           ThermoLife is the ‘only legitimate
BPI should have access to the revenue              source for patented and license[d]
from all of the licensees that required the        amino acid[] nitrates (Am. Compl. ¶¶
use of the logo and directed consumers to          31-35, 42-43, 158-160, 166).”
Defendants’ false representations on the          Category 2 relates to allegations that
websites. Significantly, it is the licensees       “Defendants     have     made    false
(finished product providers) against which         representations in patents and
BPI directly competes.                             ‘promotions’ concerning the invention,
    Similarly, with respect to false marking       synthetization,     discovery,    and
under 35 U.S.C. § 292, BPI is entitled to be       performance of various amino acid
compensated for any “competitive injury”           nitrates and related compositions (id.
it has suffered, which may be based on an          ¶¶ 58-68).”
unjust enrichment / lost profits theory. As
                                                  Category 3 relates to allegations that
noted in the Motion to Compel, profits
                                                   “ThermoLife falsely claims on the
from falsely marked products are not just
                                                   label of its Muscle Beach CRTN-3
discoverable, but admissible. U.S. Rubber
                                                   dietary supplement that the product
Recylcing, Inc. v. Ecore International, Inc.,

                                                                     9
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 10 of 46



2011 WL 13127343, *6 (C.D. Cal. October             contains an intact creatine nitrate
5, 2011) (“An evaluation of Defendant’s             compound and ThermoLife’s licensees
sales and profits is relevant to proving the        make similar misrepresentations on
measure of competitive injury Plaintiff             their products (id. ¶¶ 72-80).”
suffered. A showing of the amount of
                                                    While the Court’s January 16, 2020
profit Defendant was able to earn from the
                                                Order allowed three categories of false
sale of the disputed products is relevant to
                                                advertising claims to go-forward, in
the competitive injury Plaintiff suffered…
                                                discovery BPI further limited its claims.
Evidence of Defendant’s income and
                                                BPI’s Motion to Compel originally
profits from the disputed products is
                                                conceded this, stating on the very first
admissible.”)
                                                page of its Motion to Compel that, “For
    Moreover, although the current false        present purposes, it is sufficient to focus
marking claim presently relates to the          on the advertising and labeling of the
product CRTN-3, BPI should be allowed to        ‘Muscle Beach Nutrition’ brand, including
conduct “liberal and broad discovery” to        the product ‘CRTN-3.’” [DE 62.]
see whether ThermoLife’s contractual
                                                    Consistent with the limitation of its
requirements and control of the marking
                                                claims to just CRTN-3, on April 8, 2020,
website is sufficient to raise liability with
                                                Plaintiff provided the expert opinion of
respect to the licensed products (which is
                                                Dr. Steve Bannister. [DE 73-1.] BPI’s
the subject of BPI’s pending Motion for
                                                expert report offers six opinions, five in
Leave to Amend, D.E. 64).
                                                support of BPI’s false advertising claim
    Defendants’ Expedited Motion for            (opinions A-E of Dr. Bannister’s report)
Leave to Supplement Opposition to BPI’s         and one in support of BPI’s false patent
Motion to Compel raises no justifiable          marking claim (opinion F of Dr.
basis for denying the requested discovery.      Bannister’s report). See Ex 1. With
D.E. 71. Based solely on the technical          respect to the false advertising claim, Dr.
expert report of Dr. Steven Bannister,          Bannister’s report provides the following
Defendants incorrectly conclude that “BPI       opinions (A-E), which all address
has now acknowledged, as it must, that its      advertising claims related to CRTN-3:
false advertising claim is limited to Muscle
Beach Nutrition, LLC’s CRTN-3 product.”
D.E., p. 3. As best understood, this


                                                                    10
                   Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 11 of 46



    conclusion is based on the theory that only
    the issues raised in the technical expert
    report are in the lawsuit. The fatal flaw in
    this logic is that a technical expert report is
    designed to address only those issues
    where an expert is necessary or helpful.
    Thus, by definition, Dr. Bannister’s report
    only addresses technical issues. Such a
    report does not define the scope of the               As the SUMMARY OF OPINIONS
    entire case, particularly where no technical      makes clear, all of Dr. Bannister’s opinions
    assistance is needed, such as certain false       addressing the alleged false advertising
    advertising and unfair competition claims.        (opinions A-E) relate to Muscle Beach
    Nonetheless, Dr. Bannister’s report does          Nutrition, LLC’s CRTN-3 product. Thus,
    disclose the exact basis for BPI’s false          BPI has now acknowledged, as it must, that
    advertising and unfair competition claims         its false advertising claim is limited to
    (concerning falsely listing after 2013 the        Muscle Beach Nutrition, LLC’s CRTN-3
    originally issued U.S. Patent No. 7,777,074       product. As a result, Dr. Bannister’s expert
    as covering creatine nitrate) in the marking      report demonstrates that the only relevant
    section that refers to “advertising in            discovery here is related to Muscle Beach
    connection with an unpatented article.”           Nutrition, LLC’s CRTN-3 product.2
    D.E. 71-1, ¶¶94-104 (“ThermoLife’s
    inclusion of a hyperlink to the originally           While conceding that its own expert’s
    issued U.S. Patent to represent that the          opinions are limited to CRTN-3, BPI
                                                      argues that this disclosure does not define

2
        Plaintiff includes the argument above that Dr. Bannister offers an opinion that “ThermoLife’s inclusion of a
hyperlink to the originally issued U.S. Patent to represent the listed creatine nitrate is covered by this patent is false and
misleading.” In support of this statement, Plaintiff cites paragraph 104 of Dr. Bannister’s report; but this section is entitled
“Defendants are Engaged in False Patent Marking.” This is the basis of Plaintiff’s false marking claim, not grounds for
a Lanham Act false advertising claim. Indeed, false advertising related to patent rights is not actionable, because it is not
related to the “nature, characteristic, and qualities” of the goods sold. As the Federal Circuit Court of Appeals explained
in Baden Sports, Inv. v. Molten, 556 F.3d 1300, 1307 (Fed. Cir. 2009), “such a holding could create overlap between the
Lanham and Patent Acts.” Moreover, all of the additional grounds raised above also bar this type of a false advertising
claim.
                                                                          11
                  Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 12 of 46



    listed creatine nitrate is covered by this     the scope of BPI’s claims because BPI only
    patent is false and misleading.”). These       needs to offer expert testimony on
    claims are also expressly set forth in         “technical” issues. BPI then refers the
    arguably the most appropriate place to         Court to an unverified interrogatory
    identify the full scope of BPI’s false         response, which BPI claims supports its
    advertising claims, namely, the Response       position that it has “a false advertising and
    to Defendants’ Interrogatory No. 1, which      unfair competition claim that involve[] the
    read: “Identify each and every statement       dynamic of Defendants requiring all
    made by ThermoLife or Ron Kramer that          licensees to use the ‘NO3-T’ trademark
    you contend constitutes false advertising      coupled with maintenance of website
    under the Lanham Act One of the proper         containing false information.”3
    places to appreciate the scope of BPI’s
                                                       BPI’s statement here is wrong for many
    contentions.” Exhibit A, Interrogatory
                                                   reasons. First, the district court already
    No. 1 and response thereto. The latter
                                                   ruled that BPI failed to state a claim that
    (highlighted) portion of BPI’s response
                                                   would allow it to hold Defendants liable for
    includes the false advertising (and unfair
                                                   their licensees’ marketing statements.
    competition) scheme set forth above
                                                   (D.E. 37 n. 3.) This is exactly the claim BPI
    (involving the use of “NO3-T” and the
                                                   attempts to re-assert here, alleging that that
    false representation on Defendants’
                                                   ThermoLife’s licensees are marking their
    website that creatine nitrate is patented
                                                   products with the NO3-T trademark and
    under the ‘074 Patent).         This false
                                                   that trademark identifies a website with
    advertising claim involves the activities of
                                                   false information. The Court has already
    all the licensees and therefore is not
                                                   ruled that this contributory false
    limited to CRTN-3 or the actions of a
                                                   advertising claim (holding ThermoLife
    single alleged licensee, Muscle Beach
                                                   responsible for its licensees use of the
    Nutrition. Significantly, this portion of
                                                   NO3-T trademark) is not viable. For this
    BPI’s interrogatory response cites back to
                                                   reason alone, the discovery should not be
    the operative First Amended Complaint.
                                                   compelled.
    Thus, this aspect of the case has been in


3
        The unverified interrogatory response identified here explains that the alleged “false information” that ThermoLife
includes on its website is a link to the United States Patent Offices website, which displays the ‘074 Patent. How can a
link to a government website that displays up to date patent information include false information?
                                                                        12
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 13 of 46



existence since the filing of that pleading      Second, a review of the interrogatory
over a year ago and is contained in Dr. response that BPI references reveals that
Bannister’s expert report and elsewhere.     BPI is asserting that, at most, ThermoLife
Defendants’ Supplemental Opposition also allegedly made two misleading statements
makes incorrect assumptions relating to on its websites. The first misleading
BPI’s false marking claims.           First, statement, according to the interrogatory,
Defendants incorrectly assume (without is that “ThermoLife displays a list of
citation to case law) that because the false specific products to create the false
marking statute 35 U.S.C. § 292 refers to impression that a license is needed to use,
“damages adequate to compensate for the manufacture, supply, market, sell or import
injury,” such damages cannot be measured them, including amino acid nitrates such as
by lost profits. Supp. Opp., p. 4. This is creatine nitrate.” [Ex. A.] The second
based on an overly restrictive reading of allegedly misleading statement is that
the statute. U.S. Rubber Recycling, Inc. v. ThermoLife’s website “contains a
Ecore International, Inc., 2011 WL hyperlink which takes a user directly to
13127343, *6 (C.D. Cal. October 5, 2011) ThermoLife’s marking website, www.no3-
(“Defendant’s sales and profits is relevant t.com/patents. The website contains
to proving the measure of competitive hyperlinks to enumerated patents as they
injury Plaintiff suffered”).          Since appear on the United States Patent and
Defendants’ premise that “the only Trademark                     Office         website,
monetary remedy available for false          www.uspoto.gov,     including   U.S. Patent
marking is actual damages” is incorrect, No. 7,777,074 (“the ‘074 Patent”).” Here,
there is no basis to deny discovery that according to BPI’s interrogatory response,
would allow BPI to pursue a lost profit “Under such circumstances, consumers,
analysis.       With respect to BPI’s licensees and competitors in the creatine
preliminary indication in its Response to nitrate market (such as BPI) have been
Request for Production No. 12 that it did misled into believing i) the raw material
not intend to rely on actual damages (i.e., creatine nitrate cannot be purchased from
did not intend to rely on BPI’s own third parties inside or outside the United
business losses as a measure of damages) States; (ii) ThermoLife is the only valid
this is of no consequence once Defendants’ supplier of creatine nitrate; and (iii)
statutory interpretation is debunked. finished dietary supplements cannot
Nonetheless, given Defendants’ position

                                                                 13
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 14 of 46



that BPI is not entitled to any financial      incorporate creatine nitrate without paying
discovery and cannot rely on actual            a licensee fee to ThermoLife.” [Ex. A.]
damages, BPI has since withdrawn that               At most, BPI’s interrogatory response
representation (a mere four (4) business       discloses a claim alleging that ThermoLife
days later), supplemented the response to      is making advertisements that are literally
Request No. 12, produced financials in         true but nonetheless misleading customers.
support (BPI_000999-100) in support            The Eleventh Circuit Court of Appeals has
thereof and updated its initial disclosures.   held that “A plaintiff attempting to
                                               establish … that an advertisement is
                                               literally true but misleading, must present
                                               evidence of deception in the form of
                                               consumer surveys, market research, expert
                                               testimony, or other evidence.” Hickson
                                               Corp., v. Northern Crossam Co., Inc., 357
                                               F.3d 1256 (11th Cir. 2004); see also
                                               Johnson & Johnson Vision Care, Inc. v. 1-
                                               800 Contacts, Inc., 299 F.3d 1242 (11th
                                               Cir. 2002). Absent a consumer survey or
                                               market research, Lanham Act claims are
                                               limited to those alleging “literal falsity.”
                                               See Johnson & Johnson Vision Care, Inc.,
                                               299 F. at 1245. BPI’s claim that
                                               ThermoLife creates “a false impression
                                               that a license is needed to use,
                                               manufacture, supply, market, sell or import
                                               them, including amino acid nitrates such as
                                               creatine nitrate” does not assert that
                                               ThermoLife made any literally false
                                               statement (a false impression is not
                                               “literally false”). Similarly, BPI’s claim
                                               that “consumers have been misled” by
                                               ThermoLife including a link to the ‘074
                                               Patent on its website, does not assert that

                                                                   14
Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 15 of 46



                       ThermoLife made a false statement of fact.
                       BPI does not even allege otherwise.
                       Instead, BPI alleges merely that it believes
                       that     ThermoLife’s        websites      are
                       misleading. But with the expert deadline
                       having already passed, BPI has not
                       disclosed any expert testimony or market
                       research establishing that its “belief” is
                       supported by a consumer survey or market
                       research (it isn’t). Accordingly, BPI cannot
                       proceed on this claim. The fact is though,
                       BPI never intended to proceed on this
                       claim, BPI is simply using the asserted
                       claim and this frivolous lawsuit to harass
                       ThermoLife        and     obtain     financial
                       documents from ThermoLife that it is not
                       entitled to, which have not been produced
                       in the other lawsuits that Plaintiff’s counsel
                       is handling against ThermoLife.
                            Third, there is a good reason that BPI
                       doesn’t allege that ThermoLife made a
                       literally false statement by including a link
                       to the ‘074 Patent on its website. The ‘074
                       Patent is still valid. The ‘074 is currently
                       undergoing re-exam in the United States
                       Patent and Trademark Office, whose
                       decision ThermoLife appealed to the
                       Federal Circuit Court of Appeals. While, as
                       BPI notes, the appellate court has rendered
                       a decision, finding claim 6 of the ‘074
                       Patent invalid, the re-examination has not



                                            15
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 16 of 46



                                            concluded.4 The re-examination does not
                                            conclude until the patent re-examination
                                            certificate issues. 35 U.S.C. § 307. Until
                                            then, the ‘074 Patent (as it appears in the
                                            hyperlink to the USPTO on ThermoLife’s
                                            NO3-T.com website) is valid under the
                                            law. Bartex Research, LLC v. FedEx
                                            Corp., 611 F.Supp.2d 647 (E.D. Tex.
                                            2009) (declining to stay patent
                                            infringement lawsuit pending the outcome
                                            of re-exam and noting that the “patent is
                                            presumed valid”). The very fact that the
                                            United States Patent Office’s website still
                                            displays the ‘074 Patent is evidence in and
                                            of itself that the United States considers the
                                            patent valid. Indeed, even after the re-
                                            examination certificate issues, the ‘074
                                            Patent will still be valid because the
                                            validity of the majority of the claims in the
                                            ‘074 Patent were not at issue before the
                                            Federal Circuit Court of Appeals.
                                                Fourth, although BPI’s unverified
                                            interrogatory response alleges two
                                            purportedly misleading statements on
                                            ThermoLife’s websites, when BPI’s
                                            30(b)(6) witness, its Chairman Derek
                                            Ettinger, was shown these websites he was
                                            unable to explain what BPI claimed was



4
       The Court can take judicial notice of documents from the USPTO. The “Transaction History” for the pending
re-exam is attached as Exhibit 1. The docket shows that no re-examination certificate has issued.
                                                                 16
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 17 of 46



                                             false.5 Furthermore, although BPI asserts
                                             in its unverified interrogatory response that
                                             including a link on ThermoLife’s website
                                             to the United States Patent Office’s website
                                             that displays the ‘074 Patent as valid
                                             misleads consumers, BPI’s 30(b)(6)
                                             witness did not know whether the ‘074
                                             Patent was valid (it is, simply clicking on
                                             the link on ThermoLife’s NO3-T website
                                             proves this and should end any doubt).
                                             During his testimony regarding the validity
                                             of the ‘074 Patent, which BPI alleges
                                             ThermoLife uses to misled consumers,
                                             BPI’s 30(b)(6) witness repeatedly
                                             indicated that he would need to rely on his
                                             lawyers to answer questions about
                                             ThermoLife’s patents. As a result, BPI
                                             cannot offer any testimony regarding the
                                             validity of the ‘074 Patent (which, as
                                             displayed on the USPTO website, is
                                             currently valid). BPI doesn’t know if the
                                             patent is valid. Importantly, BPI’s 30(b)(6)
                                             witness, Derek Ettinger, is also the only
                                             witness BPI has disclosed that will testify
                                             for BPI in this lawsuit, and his testimony
                                             obviously does not establish that any
                                             consumer was misled.6 As a result, BPI has
                                             no witness that can support any of the
                                             factual statements made in BPI’s


5
        Derek Ettinger was deposed on April 22. The transcript is not yet available. Defendants will supplement this
filing with the relevant portions of Mr. Ettinger’s transcript by Thursday, April 30, 2020.
6
        A copy of BPI’s First Supplemental Disclosure Statement is attached as Exhibit 2.
                                                                  17
Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 18 of 46



                       unverified interrogatory response. Again,
                       as the Court can see, BPI never intended to
                       pursue these claims; BPI is simply using its
                       deficient unverified interrogatory response
                       here to try and harass ThermoLife and
                       obtain discovery that it isn’t entitled to.
                           Finally, BPI argues that it is entitled to
                       discover detailed financial data from
                       ThermoLife related to all of its sales of
                       creatine nitrate because BPI alleges that
                       ThermoLife committed false marking. But,
                       again, there are many separate and distinct
                       reasons that BPI is not entitled to this broad
                       discovery. First, the district court has
                       explicitly limited this claim to just the
                       CRTN-3 product:
                           The only ThermoLife product
                           specifically identified as being a
                           marked unpatented article (the
                           “what”) is the Muscle Beach
                           CRTN-3 dietary supplement. (Am.
                           Compl. ¶¶ 73-77, 158 -166.)BPI
                           generally        alleges        that
                           ThermoLife’s              licensees’
                           “product(s)” are falsely marked (id.
                           ¶¶ 79, 163-165, 197), but that
                           allegation lacks the specificity
                           required of Rule 9(b). Moreover,
                           BPI has cited no case law
                           extending liability to a patent
                           holder for markings by a licensee,
                           when the marking statute on its


                                            18
Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 19 of 46



                          face attaches liability to the person
                          who marks the unpatented
                          product. See 35 U.S.C. § 292(a)
                          (“Whoever marks upon, or affixes
                          to, or uses in advertising . . . .”).


                       [DE 37 at 16 (emphasis added).] For this
                       reason alone, BPI is not entitled to
                       discovery on all of ThermoLife’s
                       financials based on its alleged false
                       marking claim. Again, with regard to
                       CRTN-3, non-party Muscle Beach
                       Nutrition, LLC produced the relevant
                       financial documents in response to a BPI
                       subpoena. Unwilling to accept the Court’s
                       Order, BPI now asserts that it is entitled to
                       “broad and liberal” discovery on this claim
                       and this includes the production of all of
                       ThermoLife’s financial data for a seven-
                       year period. As this Court well knows, no
                       party is entitled to “broad and liberal”
                       discovery on any claim. “Parties may
                       obtain     discovery        regarding    any
                       nonprivileged matter that is relevant to any
                       party’s claim or defense and proportional
                       to the needs of the case.” Rule 26(b)(1).
                       The Court’s Order on Defendant’s Motion
                       to Dismiss sets the limits of discovery on
                       this claim and it limits discovery to CRTN-
                       3.
                           Additionally, as Defendants pointed
                       out in their Supplemental Filing (DE 73),

                                            19
           Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 20 of 46



                                           damages for false patent marking are
                                           limited to “damages adequate to
                                           compensate for the injury.” 35 U.S.C. §
                                           292. And here, in BPI’s responses to
                                           ThermoLife’s request for production, BPI
                                           explicitly informed Defendants that it was
                                           not producing its own financial data
                                           because BPI is “not seeking an award of
                                           actual damages.” [DE 73-2 at No. 12.] As
                                           Defendants’       Supplemental      Filing
                                           indicated, this decision meant that BPI
                                           could no longer pursue its false patent
                                           marking claim.
                                               After Defendants called this issue to
                                           the Court’s attention, BPI quickly
                                           backtracked, in an attempt to try and keep
                                           this claim alive. BPI served an amended
                                           response that indicated that BPI was now
                                           pursuing actual damages. Along with that
                                           amended response, BPI disclosed just two
                                           pages of financial spreadsheets that were
                                           created for purposes of this litigation. No
                                           other financial data was provided.
                                           Defendants intend to move the Court to
                                           strike BPI’s amended response. In brief,
                                           the response should be stricken because
                                           prior to this amended response, BPI had
                                           never before disclosed that it intended to
                                           seek actual damages. Instead, its Initial
                                           Disclosure Statement,7 served on February
                                           5, 2020, stated, “Damages for BPI’s false

7
    BPI’s Initial Disclosure Statement is attached as Exhibit 3.
                                                                   20
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 21 of 46



                                             marking claim will be computed under 35
                                             U.S.C. § 292, including without limitation,
                                             $500 per instance.”8 Indeed, BPI’s own
                                             damages expert did not calculate an actual
                                             damages number. It will severely prejudice
                                             Defendants if BPI is allowed to change
                                             course at this late juncture and seek an
                                             award of actual damages that was
                                             previously undisclosed. For this reason,
                                             the Court should disregard the amended
                                             request for production response in ruling
                                             on BPI’s motion to compel.
                                                 Furthermore, even if the Court were to
                                             consider the amended request for
                                             production response and ignore the
                                             limitations of the Court’s Order on
                                             Defendants’ Motion to Dismiss, there is
                                             simply no reason that BPI is entitled to
                                             discovery of ThermoLife’s financials so it
                                             can determine its own damages. Contrary
                                             to BPI’s argument here, there is no court
                                             anywhere that has ever held “damages
                                             adequate to compensate for the injury”
                                             under 35 U.S.C. § 292 means that the
                                             Plaintiff is allowed to disgorge the
                                             defendant’s profits on a false marking
                                             claim. The damages are limited to actual
                                             damages, which, by definition, are
                                             “damages adequate to compensate for
                                             injury.” As a result, ThermoLife’s

8
       This remedy is not available to BPI. 35 U.S.C. 292 provides, “Only the United States may sue for the penalty
authorized by this subsection.”
                                                                 21
                  Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 22 of 46



                                                   financials are simply irrelevant to BPI’s
                                                   false marking claim.
                                                      For the foregoing, the Court should
                                                   deny BPI’s motion to compel here.

    Interrogatory No. 1 to Kramer:
           Identify the manufacturer(s) of the Muscle Beach Nutrition product CRTN-3.
    Response:
            Kramer objects to this interrogatory as seeking information that is not relevant to this dispute nor is it likely to lead to the
    discovery of admissible evidence. There is no claim in this lawsuit against Muscle Beach Nutrition, LLC and there is no claim in
    this lawsuit against the manufacture of Muscle Beach Nutrition, LLC’s products. Furthermore, while as a member of Muscle Beach
    Nutrition, LLC Kramer knows this information, this information is confidential information of Muscle Beach Nutrition, which,
    given its limited or complete lack of relevance to this proceeding, will not be disclosed. BPI’s claim against Kramer in this lawsuit
    alleges that Kramer is personally liable for conduct he took while President of ThermoLife International,
    LLC. Kramer is not alleged to be personally responsible for any conduct that Muscle Beach Nutrition, LLC has engaged in; indeed,
    Muscle Beach Nutrition, LLC is not a party to this action.
    Kramer stands by his objections here and will not produce information in response to this interrogatory.

    Movant’s Position:                             Respondents’ Position:
        Kramer admits he has the information           Non-party Muscle Beach Nutrition,
    requested and should be made to produce        LLC is a limited liability company,
    same. He improperly objects based on           incorporated in California, that sells and
    relevance, confidentiality, and a unilateral   markets CRTN-3.9 Ron Kramer is a
    belief that any action on behalf of Muscle     member and manager of Muscle Beach
    Beach Nutrition, LLC (“Muscle Beach            Nutrition, LLC. Plaintiff’s interrogatory
    Nutrition”) is per se not discoverable.        here seeks information that Kramer knows
                                                   only because is a member and manager of


9
      The Secretary of State Statement of Information for Muscle Beach Nutrition, LLC is attached as Exhibit 4. The
document indicates that Mr. Kramer is the member manager of Muscle Beach Nutrition, LLC.
                                                                       22
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 23 of 46



    Kramer’s relevance objection is            Muscle Beach Nutrition, LLC. A party
misplaced because relevance is not the         may not obtain corporate information by
standard for discovery. BPI is allowed to      requesting that information in discovery
take “allow liberal and broad discovery” to    from a corporate officer or employee. See
seek any facts or information that may         American Maplan Corp. v. Heilmayr, 203
reasonably lead to discoverable evidence.      F.R.D. 499 (D. Kan. 2001) (overturning a
Muscle Beach Nutrition’s manufacturers         magistrate judge’s discovery order that
have discoverable information about the        required a corporation’s president, who
materials in the products and may have         was a party to the lawsuit, to produce
information regarding who controlled the       corporate documents); see also Schaaf v.
labeling and advertising.                      SmithKline Beecham Corp., 233 F.R.D.
                                               451, 455 (E.D. N. C. 2005) (quashing a
   Kramer’s confidentiality objection is
                                               subpoena served on a corporate employee
meritless in view of the protective order.
                                               that sought production of corporate
Finally, Kramer is a defendant in this case    documents); see also Estate of Ungar v.
because of his individual actions,             Palestinian Authority, 412 F.Supp.2d 328
regardless of whether those actions were       (S.D. N.Y. 2006) (same). The proper
made on behalf of ThermoLife, Muscle           method for obtaining corporate documents
Beach Nutrition or himself (the record         and information from a non-party
supports there is no meaningful difference     corporate entity is through a Rule 45
between them). See, e.g., D.E. 64, 74.         subpoena, not a discovery request served
There mere fact that Muscle Beach              on the corporate president. See American
Nutrition is not a named Defendant should      Maplan Corp. v. Heilmayr, 203 F.R.D. 499
not absolve Mr. Kramer of compliance           (D. Kan. 2001). As the Second Circuit
with his obligations under the Federal         Court of Appeals explained in In re Grand
Rules of Civil Procedure, particularly         Jury Subpoenas Duces Tecum Dated June
where, as here, discovery is designed to       13, 1983, 722 F.2d 981 (2d. Cir. 1983), “A
discover facts about Muscle Beach              corporation’s records are usually available
Nutrition and its relationship to the named    to others within the entity and may not be
Defendants (i.e., alter ego issues). See,      treated as the private confidential papers of
Exhibit A, Interrogatories 2, 4, 6-8, 17 and   the any one officer or employee. The
18. Information about the identity of the      officer creates or handles the records in a
                                               representative capacity, not on his own

                                                                    23
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 24 of 46



 manufacturer of CRTN-3 is discoverable behalf. The records [] do not belong to him
 for this purpose.                      but to the organization.”
                                                Because Plaintiff’s interrogatory seeks
                                            to compel non-party Muscle Beach
                                            Nutrition, LLC’s corporate information
                                            from Mr. Kramer, its manager and
                                            member, the Court should deny BPI’s
                                            motion. Critically, Plaintiff has already
                                            served a subpoena on Muscle Beach
                                            Nutrition, LLC. Through its own counsel,
                                            Muscle Beach Nutrition, LLC has
                                            produced relevant documents in response
                                            to that subpoena.10 Moreover, Muscle
                                            Beach Nutrition, LLC has informed the
                                            parties that it will appear for a deposition at
                                            a mutually agreeable time, even offering
                                            up several dates in early April for this
                                            deposition to take place. Thus, Plaintiff is
                                            pursuing this information through the
                                            proper mechanism, Rule 45, and non-party
                                            Muscle Beach Nutrition, LLC has offered
                                            to provide this information during a
                                            deposition. As a result, there is simply no
                                            reason to compel a corporate manager of a
                                            company that is not a party in this litigation
                                            to     produce        non-party      corporate
                                            information here.

 Interrogatory No. 2 to Kramer:


10
       Email from M. Wolf (Muscle Beach Nutrition, LLC’s counsel) to D. Silverman (BPI’s California based attorney), April 2,
2020, attached as Exhibit 5
                                                                  24
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 25 of 46



        Identify the supplier(s) of the ingredients in the Muscle Beach Nutrition product CRTN-3.
 Response:
         Kramer objects to this interrogatory as seeking information that is not relevant to this dispute nor is it likely to lead to the
 discovery of admissible evidence. There is no claim in this lawsuit against Muscle Beach Nutrition, LLC and there is no claim in
 this lawsuit against the supplier of ingredients in Muscle Beach Nutrition, LLC’s products. Furthermore, while as a member of
 Muscle Beach Nutrition, LLC Kramer knows this information, this information is confidential information of Muscle Beach
 Nutrition, which, given its limited or complete lack of relevance to this proceeding, will not be disclosed. BPI’s claim against
 Kramer in this lawsuit alleges that Kramer is personally liable for conduct he undertook while President of ThermoLife
 International, LLC. Kramer is not alleged to be personally responsible for any conduct that Muscle Beach Nutrition, LLC has
 engaged in; indeed, Muscle Beach Nutrition, LLC is not a party to this action.
        Kramer stands by his objections here and will not produce information in response to this interrogatory.

 Movant’s Position:                             Respondents’ Position:
     Kramer admits he has the information           Non-party Muscle Beach Nutrition,
 requested and should be made to produce        LLC is a limited liability company,
 same. He improperly objects based on           incorporated in California, that sells and
 relevance, confidentiality, and a unilateral   markets CRTN-3.11 Ron Kramer is a
 belief that any action on behalf of Muscle     member and manager of Muscle Beach
 Beach Nutrition is per se not discoverable.    Nutrition, LLC. Plaintiff’s interrogatory
     Kramer’s relevance objection is            here seeks information that Kramer knows
                                                only because is a member and manager of
 misplaced because relevance is not the
 standard for discovery. BPI is allowed to      Muscle Beach Nutrition, LLC. A party
                                                may not obtain corporate information by
 take “allow liberal and broad discovery” to
 seek any facts or information that may         requesting that information in discovery
 reasonably lead to discoverable evidence.      from a corporate officer or employee. See
                                                American Maplan Corp. v. Heilmayr, 203
 Muscle Beach Nutrition’s suppliers have
 discoverable information about the             F.R.D. 499 (D. Kan. 2001) (overturning a
 materials in the products and may have         magistrate judge’s discovery order that
                                                required a corporation’s president, who
                                                was a party to the lawsuit, to produce

11
       Exhibit 4.
                                                                     25
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 26 of 46



information regarding who controlled the corporate documents); see also Schaaf v.
labeling and advertising.                    SmithKline Beecham Corp., 233 F.R.D.
                                             451, 455 (E.D. N. C. 2005) (quashing a
    Kramer’s confidentiality objection is
                                             subpoena served on a corporate employee
meritless in view of the protective order.
                                             that sought production of corporate
    Finally, Kramer is a defendant in this documents); see also Estate of Ungar v.
case because of his individual actions, Palestinian Authority, 412 F.Supp.2d 328
regardless whether those actions were (S.D. N.Y. 2006) (same). The proper
made on behalf of ThermoLife, Muscle method for obtaining corporate documents
Beach Nutrition or himself (the record and information from a non-party
supports there is no meaningful difference corporate entity is through a Rule 45
between them). See, e.g., D.E. 64, 74. subpoena, not a discovery request served
There mere fact that Muscle Beach on the corporate president. See American
Nutrition is not a named Defendant should Maplan Corp. v. Heilmayr, 203 F.R.D. 499
not absolve Mr. Kramer of compliance (D. Kan. 2001). As the Second Circuit
with his obligations under the Federal Court of Appeals explained in In re Grand
Rules of Civil Procedure, particularly Jury Subpoenas Duces Tecum Dated June
where, as here, discovery is designed to 13, 1983, 722 F.2d 981 (2d. Cir. 1983), “A
discover facts about Muscle Beach corporation’s records are usually available
Nutrition and its relationship to the named to others within the entity and may not be
Defendants (i.e., alter ego issues). See, treated as the private confidential papers of
Exhibit A, Interrogatories 2, 4, 6-8, 17 and the any one officer or employee. The
18. Information about the identity of the officer creates or handles the records in a
suppliers of the ingredients in CRTN-3 is representative capacity, not on his own
discoverable for this purpose.               behalf. The records [] do not belong to him
                                             but to the organization.”
                                                 Because Plaintiff’s interrogatory seeks
                                             to compel non-party Muscle Beach
                                             Nutrition, LLC’s corporate information
                                             from Mr. Kramer, its manager and
                                             member, the Court should deny BPI’s
                                             motion. Critically, Plaintiff has already
                                             served a subpoena on Muscle Beach

                                                                 26
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 27 of 46



                                               Nutrition, LLC. Through its own counsel,
                                               Muscle Beach Nutrition, LLC has
                                               produced relevant documents in response
                                               to that subpoena.12 Moreover, Muscle
                                               Beach Nutrition, LLC has informed the
                                               parties that it will appear for a deposition at
                                               a mutually agreeable time, even offering
                                               up several dates in early April for this
                                               deposition to take place. Thus, Plaintiff is
                                               pursuing this information through the
                                               proper mechanism, Rule 45, and non-party
                                               Muscle Beach Nutrition, LLC has offered
                                               to provide this information during a
                                               deposition. As a result, there is simply no
                                               reason to compel a corporate manager of a
                                               company that is not a party in this litigation
                                               to     produce        non-party      corporate
                                               information here.

 Interrogatory No. 3 to Kramer:
        Identify the entities to which Muscle Beach Nutrition has sold the product CRTN-3, not including end consumers.
 Response:
         Kramer objects to this interrogatory as seeking information that is not relevant to this dispute nor is it likely to lead to the
 discovery of admissible evidence. There is no claim in this lawsuit against Muscle Beach Nutrition, LLC and there is no claim in
 this lawsuit against end consumers of Muscle Beach Nutrition, LLC products. Furthermore, while as a member of Muscle Beach
 Nutrition, LLC Kramer knows this information, this information is confidential information of Muscle Beach Nutrition, LLC which,
 given its limited or complete lack of relevance to this proceeding, will not be disclosed. BPI’s claim against Kramer in this lawsuit
 alleges that Kramer is personally liable for conduct he undertook while President of ThermoLife International, LLC. Kramer is not
 alleged to be personally responsible for any conduct that Muscle Beach Nutrition, LLC has engaged in; indeed, Muscle Beach
 Nutrition, LLC is not a party to this action.

12
       Exhibit 5.
                                                                     27
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 28 of 46



        Kramer stands by his objections here and will not produce information in response to this interrogatory.

 Movant’s Position:                             Respondents’ Position:
     Kramer admits he has the information           Non-party Muscle Beach Nutrition,
 requested and should be made to produce        LLC is a limited liability company,
 same. He improperly objects based on           incorporated in California, that sells and
 relevance, confidentiality, and a unilateral   markets CRTN-3.13 Ron Kramer is a
 belief that any action on behalf of Muscle     member and manager of Muscle Beach
 Beach Nutrition is per se not discoverable.    Nutrition, LLC. Plaintiff’s interrogatory
                                                here seeks information that Kramer knows
     Kramer’s relevance objection is
                                                only because is a member and manager of
 misplaced because relevance is not the
                                                Muscle Beach Nutrition, LLC. A party
 standard for discovery. BPI is allowed to
                                                may not obtain corporate information by
 take “allow liberal and broad discovery” to
                                                requesting that information in discovery
 seek any facts or information that may
                                                from a corporate officer or employee. See
 reasonably lead to discoverable evidence.
                                                American Maplan Corp. v. Heilmayr, 203
 Muscle Beach Nutrition’s suppliers have
                                                F.R.D. 499 (D. Kan. 2001) (overturning a
 discoverable information about the
                                                magistrate judge’s discovery order that
 materials in the products and may have
                                                required a corporation’s president, who
 information regarding who controlled the
 labeling and advertising.                      was a party to the lawsuit, to produce
                                                corporate documents); see also Schaaf v.
    Kramer’s confidentiality objection is       SmithKline Beecham Corp., 233 F.R.D.
 meritless in view of the protective order.     451, 455 (E.D. N. C. 2005) (quashing a
    Finally, Kramer is a defendant in this      subpoena served on a corporate employee
 case because of his individual actions,        that sought production of corporate
 regardless whether those actions were          documents); see also Estate of Ungar v.
 made on behalf of ThermoLife, Muscle           Palestinian Authority, 412 F.Supp.2d 328
 Beach Nutrition or himself (the record         (S.D. N.Y. 2006) (same). The proper
 supports there is no meaningful difference     method for obtaining corporate documents
 between them). See, e.g., D.E. 64, 74.         and information from a non-party
 There mere fact that Muscle Beach              corporate entity is through a Rule 45

13
       Exhibit 4.
                                                                   28
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 29 of 46



 Nutrition is not a named Defendant should      subpoena, not a discovery request served
 not absolve Mr. Kramer of compliance           on the corporate president. See American
 with his obligations under the Federal         Maplan Corp. v. Heilmayr, 203 F.R.D. 499
 Rules of Civil Procedure, particularly         (D. Kan. 2001). As the Second Circuit
 where, as here, discovery is designed to       Court of Appeals explained in In re Grand
 discover facts about Muscle Beach              Jury Subpoenas Duces Tecum Dated June
 Nutrition and its relationship to the named    13, 1983, 722 F.2d 981 (2d. Cir. 1983), “A
 Defendants (i.e., alter ego issues). See,      corporation’s records are usually available
 Exhibit A, Interrogatories 2, 4, 6-8, 17 and   to others within the entity and may not be
 18. Information about the identity of the      treated as the private confidential papers of
 customers of CRTN-3 is discoverable for        the any one officer or employee. The
 this purpose.                                  officer creates or handles the records in a
                                                representative capacity, not on his own
                                                behalf. The records [] do not belong to him
                                                but to the organization.”
                                                    Because Plaintiff’s interrogatory seeks
                                                to compel non-party Muscle Beach
                                                Nutrition, LLC’s corporate information
                                                from Mr. Kramer, its manager and
                                                member, the Court should deny BPI’s
                                                motion. Critically, Plaintiff has already
                                                served a subpoena on Muscle Beach
                                                Nutrition, LLC. Through its own counsel,
                                                Muscle Beach Nutrition, LLC has
                                                produced relevant documents in response
                                                to that subpoena.14 Moreover, Muscle
                                                Beach Nutrition, LLC has informed the
                                                parties that it will appear for a deposition at
                                                a mutually agreeable time, even offering
                                                up several dates in early April for this
                                                deposition to take place. Thus, Plaintiff is

14
       Exhibit 5.
                                                                      29
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 30 of 46



                                                pursuing this information through the
                                                proper mechanism, Rule 45, and non-party
                                                Muscle Beach Nutrition, LLC has offered
                                                to provide this information during a
                                                deposition. As a result, there is simply no
                                                reason to compel a corporate manager of a
                                                company that is not a party in this litigation
                                                to    produce      non-party       corporate
                                                information here.

 Interrogatory No. 4:
        Identify the person(s) responsible for the advertising associated with the Muscle Beach Nutrition product CRTN-3.
 Response:
         Kramer objects to this interrogatory as seeking information that is not relevant to this dispute nor is it likely to lead to the
 discovery of admissible evidence. There is no claim in this lawsuit against Muscle Beach Nutrition, LLC. Furthermore, while as a
 member of Muscle Beach Nutrition, LLC Kramer knows this information, this information is confidential information of Muscle
 Beach Nutrition, LLC which, given its limited or complete lack of relevance to this proceeding, will not be disclosed. BPI’s claim
 against Kramer in this lawsuit alleges that Kramer is personally liable for conduct he undertook while President of ThermoLife
 International, LLC. Kramer is not alleged to be personally responsible for any conduct that Muscle Beach Nutrition, LLC has
 engaged in; indeed, Muscle Beach Nutrition, LLC is not a party to this action.
        Kramer stands by his objections here and will not produce information in response to this interrogatory.

 Movant’s Position:                             Respondents’ Position:
     Kramer admits he has the information           Non-party Muscle Beach Nutrition,
 requested and should be made to produce        LLC is a limited liability company,
 same. He improperly objects based on           incorporated in California, that sells and
 relevance, confidentiality, and a unilateral   markets CRTN-3.15 Ron Kramer is a
 belief that any action on behalf of Muscle     member and manager of Muscle Beach
 Beach Nutrition is per se not discoverable.    Nutrition, LLC. Plaintiff’s interrogatory


15
       Exhibit 4.
                                                                     30
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 31 of 46



    Kramer’s relevance objection is            here seeks information that Kramer knows
misplaced because relevance is not the         only because is a member and manager of
standard for discovery. BPI is allowed to      Muscle Beach Nutrition, LLC. A party
take “allow liberal and broad discovery” to    may not obtain corporate information by
seek any facts or information that may         requesting that information in discovery
reasonably lead to discoverable evidence.      from a corporate officer or employee. See
Muscle Beach Nutrition’s suppliers have        American Maplan Corp. v. Heilmayr, 203
discoverable information about the             F.R.D. 499 (D. Kan. 2001) (overturning a
materials in the products and may have         magistrate judge’s discovery order that
information regarding who controlled the       required a corporation’s president, who
labeling and advertising.                      was a party to the lawsuit, to produce
                                               corporate documents); see also Schaaf v.
   Kramer’s confidentiality objection is
                                               SmithKline Beecham Corp., 233 F.R.D.
meritless in view of the protective order.
                                               451, 455 (E.D. N. C. 2005) (quashing a
    Finally, Kramer is a defendant in this     subpoena served on a corporate employee
case because of his individual actions,        that sought production of corporate
regardless whether those actions were          documents); see also Estate of Ungar v.
made on behalf of ThermoLife, Muscle           Palestinian Authority, 412 F.Supp.2d 328
Beach Nutrition or himself (the record         (S.D. N.Y. 2006) (same). The proper
supports there is no meaningful difference     method for obtaining corporate documents
between them). See, e.g., D.E. 64, 74.         and information from a non-party
There mere fact that Muscle Beach              corporate entity is through a Rule 45
Nutrition is not a named Defendant should      subpoena, not a discovery request served
not absolve Mr. Kramer of compliance           on the corporate president. See American
with his obligations under the Federal         Maplan Corp. v. Heilmayr, 203 F.R.D. 499
Rules of Civil Procedure, particularly         (D. Kan. 2001). As the Second Circuit
where, as here, discovery is designed to       Court of Appeals explained in In re Grand
discover facts about Muscle Beach              Jury Subpoenas Duces Tecum Dated June
Nutrition and its relationship to the named    13, 1983, 722 F.2d 981 (2d. Cir. 1983), “A
Defendants (i.e., alter ego issues). See,      corporation’s records are usually available
Exhibit A, Interrogatories 2, 4, 6-8, 17 and   to others within the entity and may not be
18. Information about the identity of the      treated as the private confidential papers of
                                               the any one officer or employee. The

                                                                    31
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 32 of 46



 person responsible for advertising CRTN- officer creates or handles the records in a
 3 is discoverable for this purpose.      representative capacity, not on his own
                                          behalf. The records [] do not belong to him
                                          but to the organization.”
                                                Because Plaintiff’s interrogatory seeks
                                            to compel non-party Muscle Beach
                                            Nutrition, LLC’s corporate information
                                            from Mr. Kramer, its manager and
                                            member, the Court should deny BPI’s
                                            motion. Critically, Plaintiff has already
                                            served a subpoena on Muscle Beach
                                            Nutrition, LLC. Through its own counsel,
                                            Muscle Beach Nutrition, LLC has
                                            produced relevant documents in response
                                            to that subpoena.16 Moreover, Muscle
                                            Beach Nutrition, LLC has informed the
                                            parties that it will appear for a deposition at
                                            a mutually agreeable time, even offering
                                            up several dates in early April for this
                                            deposition to take place. Thus, Plaintiff is
                                            pursuing this information through the
                                            proper mechanism, Rule 45, and non-party
                                            Muscle Beach Nutrition, LLC has offered
                                            to provide this information during a
                                            deposition. As a result, there is simply no
                                            reason to compel a corporate manager of a
                                            company that is not a party in this litigation
                                            to     produce        non-party      corporate
                                            information here.



16
       Exhibit 5.
                                                                  32
                 Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 33 of 46




 Interrogatory No. 5:
           Identify the person(s) responsible for the content on the labels for the Muscle Beach Nutrition products CRTN-3 and Pre-
 Train.
 Response:
         Kramer objects to this interrogatory as seeking information that is not relevant to this dispute nor is it likely to lead to the
 discovery of admissible evidence. There is no claim in this lawsuit against Muscle Beach Nutrition, LLC. Furthermore, while as a
 member of Muscle Beach Nutrition, LLC Kramer knows this information, this information is confidential information of Muscle
 Beach Nutrition, LLC which, given its limited or complete lack of relevance to this proceeding, will not be disclosed. BPI’s claim
 against Kramer in this lawsuit alleges that Kramer is personally liable for conduct he undertook while President of ThermoLife
 International, LLC. Kramer is not alleged to be personally responsible for any conduct that Muscle Beach Nutrition, LLC has
 engaged in; indeed, Muscle Beach Nutrition, LLC is not a party to this action.
           Kramer stands by his objections here and will not produce information in response to this interrogatory.

 Movant’s Position:                             Respondents’ Position:
     Kramer admits he has the information           Non-party Muscle Beach Nutrition,
 requested and should be made to produce        LLC is a limited liability company,
 same. He improperly objects based on           incorporated in California, that sells and
 relevance, confidentiality, and a unilateral   markets CRTN-3.17 Ron Kramer is a
 belief that any action on behalf of Muscle     member and manager of Muscle Beach
 Beach Nutrition is per se not discoverable.    Nutrition, LLC. Plaintiff’s interrogatory
                                                here seeks information that Kramer knows
     Kramer’s relevance objection is
                                                only because is a member and manager of
 misplaced because relevance is not the
                                                Muscle Beach Nutrition, LLC. A party
 standard for discovery. BPI is allowed to
                                                may not obtain corporate information by
 take “allow liberal and broad discovery” to
                                                requesting that information in discovery
 seek any facts or information that may
                                                from a corporate officer or employee. See
 reasonably lead to discoverable evidence.
                                                American Maplan Corp. v. Heilmayr, 203
 Muscle Beach Nutrition’s suppliers have
                                                F.R.D. 499 (D. Kan. 2001) (overturning a
 discoverable information about the
                                                magistrate judge’s discovery order that

17
          Exhibit 4.
                                                                     33
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 34 of 46



materials in the products and may have required a corporation’s president, who
information regarding who controlled the was a party to the lawsuit, to produce
labeling and advertising.                    corporate documents); see also Schaaf v.
                                             SmithKline Beecham Corp., 233 F.R.D.
    Kramer’s confidentiality objection is
                                             451, 455 (E.D. N. C. 2005) (quashing a
meritless in view of the protective order.
                                             subpoena served on a corporate employee
    Finally, Kramer is a defendant in this that sought production of corporate
case because of his individual actions, documents); see also Estate of Ungar v.
regardless whether those actions were Palestinian Authority, 412 F.Supp.2d 328
made on behalf of ThermoLife, Muscle (S.D. N.Y. 2006) (same). The proper
Beach Nutrition or himself (the record method for obtaining corporate documents
supports there is no meaningful difference and information from a non-party
between them). See, e.g., D.E. 64, 74. corporate entity is through a Rule 45
There mere fact that Muscle Beach subpoena, not a discovery request served
Nutrition is not a named Defendant should on the corporate president. See American
not absolve Mr. Kramer of compliance Maplan Corp. v. Heilmayr, 203 F.R.D. 499
with his obligations under the Federal (D. Kan. 2001). As the Second Circuit
Rules of Civil Procedure, particularly Court of Appeals explained in In re Grand
where, as here, discovery is designed to Jury Subpoenas Duces Tecum Dated June
discover facts about Muscle Beach 13, 1983, 722 F.2d 981 (2d. Cir. 1983), “A
Nutrition and its relationship to the named corporation’s records are usually available
Defendants (i.e., alter ego issues). See, to others within the entity and may not be
Exhibit A, Interrogatories 2, 4, 6-8, 17 and treated as the private confidential papers of
18. Information about the identity of the the any one officer or employee. The
person responsible for the labels for officer creates or handles the records in a
CRTN-3 is discoverable for this purpose. representative capacity, not on his own
                                             behalf. The records [] do not belong to him
                                             but to the organization.”
                                                 Because Plaintiff’s interrogatory seeks
                                              to compel non-party Muscle Beach
                                              Nutrition, LLC’s corporate information
                                              from Mr. Kramer, its manager and
                                              member, the Court should deny BPI’s

                                                                  34
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 35 of 46



                                                motion. Critically, Plaintiff has already
                                                served a subpoena on Muscle Beach
                                                Nutrition, LLC. Through its own counsel,
                                                Muscle Beach Nutrition, LLC has
                                                produced relevant documents in response
                                                to that subpoena.18 Moreover, Muscle
                                                Beach Nutrition, LLC has informed the
                                                parties that it will appear for a deposition at
                                                a mutually agreeable time, even offering
                                                up several dates in early April for this
                                                deposition to take place. Thus, Plaintiff is
                                                pursuing this information through the
                                                proper mechanism, Rule 45, and non-party
                                                Muscle Beach Nutrition, LLC has offered
                                                to provide this information during a
                                                deposition. As a result, there is simply no
                                                reason to compel a corporate manager of a
                                                company that is not a party in this litigation
                                                to     produce        non-party      corporate
                                                information here.

 Interrogatory No. 6:
        Identify the person(s) responsible for the patent marking of the Muscle Beach Nutrition products CRTN-3 and Pre-Train.
 Response:
         Kramer objects to this interrogatory as seeking information that is not relevant to this dispute nor is it likely to lead to the
 discovery of admissible evidence. There is no claim in this lawsuit against Muscle Beach Nutrition, LLC. Furthermore, while as a
 member of Muscle Beach Nutrition, LLC Kramer knows this information, this information is confidential information of Muscle
 Beach Nutrition, LLC which, given its limited or complete lack of relevance to this proceeding, will not be disclosed. BPI’s claim
 against Kramer in this lawsuit alleges that Kramer is personally liable for conduct he undertook while President of ThermoLife


18
       Exhibit 5.
                                                                      35
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 36 of 46



 International, LLC. Kramer is not alleged to be personally responsible for any conduct that Muscle Beach Nutrition, LLC has
 engaged in; indeed, Muscle Beach Nutrition, LLC is not a party to this action.
        Kramer stands by his objections here and will not produce information in response to this interrogatory.

 Movant’s Position:                             Respondents’ Position:
     Kramer admits he has the information           Non-party Muscle Beach Nutrition,
 requested and should be made to produce        LLC is a limited liability company,
 same. He improperly objects based on           incorporated in California, that sells and
 relevance, confidentiality, and a unilateral   markets CRTN-3.19 Ron Kramer is a
 belief that any action on behalf of Muscle     member and manager of Muscle Beach
 Beach Nutrition is per se not discoverable.    Nutrition, LLC. Plaintiff’s interrogatory
                                                here seeks information that Kramer knows
     Kramer’s relevance objection is
                                                only because is a member and manager of
 misplaced because relevance is not the
                                                Muscle Beach Nutrition, LLC. A party
 standard for discovery. BPI is allowed to
                                                may not obtain corporate information by
 take “allow liberal and broad discovery” to
                                                requesting that information in discovery
 seek any facts or information that may
                                                from a corporate officer or employee. See
 reasonably lead to discoverable evidence.
                                                American Maplan Corp. v. Heilmayr, 203
 Muscle Beach Nutrition’s suppliers have
                                                F.R.D. 499 (D. Kan. 2001) (overturning a
 discoverable information about the
 materials in the products and may have         magistrate judge’s discovery order that
 information regarding who controlled the       required a corporation’s president, who
 labeling and advertising.                      was a party to the lawsuit, to produce
                                                corporate documents); see also Schaaf v.
    Kramer’s confidentiality objection is       SmithKline Beecham Corp., 233 F.R.D.
 meritless in view of the protective order.     451, 455 (E.D. N. C. 2005) (quashing a
    Finally, Kramer is a defendant in this      subpoena served on a corporate employee
 case because of his individual actions,        that sought production of corporate
 regardless whether those actions were          documents); see also Estate of Ungar v.
 made on behalf of ThermoLife, Muscle           Palestinian Authority, 412 F.Supp.2d 328
 Beach Nutrition or himself (the record         (S.D. N.Y. 2006) (same). The proper
                                                method for obtaining corporate documents

19
       Exhibit 4.
                                                                   36
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 37 of 46



 supports there is no meaningful difference     and information from a non-party
 between them). See, e.g., D.E. 64, 74.         corporate entity is through a Rule 45
 There mere fact that Muscle Beach              subpoena, not a discovery request served
 Nutrition is not a named Defendant should      on the corporate president. See American
 not absolve Mr. Kramer of compliance           Maplan Corp. v. Heilmayr, 203 F.R.D. 499
 with his obligations under the Federal         (D. Kan. 2001). As the Second Circuit
 Rules of Civil Procedure, particularly         Court of Appeals explained in In re Grand
 where, as here, discovery is designed to       Jury Subpoenas Duces Tecum Dated June
 discover facts about Muscle Beach              13, 1983, 722 F.2d 981 (2d. Cir. 1983), “A
 Nutrition and its relationship to the named    corporation’s records are usually available
 Defendants (i.e., alter ego issues). See,      to others within the entity and may not be
 Exhibit A, Interrogatories 2, 4, 6-8, 17 and   treated as the private confidential papers of
 18. Information about the identity of the      the any one officer or employee. The
 person responsible for the marking of          officer creates or handles the records in a
 CRTN-3 is discoverable for this purpose.       representative capacity, not on his own
                                                behalf. The records [] do not belong to him
                                                but to the organization.”
                                                    Because Plaintiff’s interrogatory seeks
                                                to compel non-party Muscle Beach
                                                Nutrition, LLC’s corporate information
                                                from Mr. Kramer, its manager and
                                                member, the Court should deny BPI’s
                                                motion. Critically, Plaintiff has already
                                                served a subpoena on Muscle Beach
                                                Nutrition, LLC. Through its own counsel,
                                                Muscle Beach Nutrition, LLC has
                                                produced relevant documents in response
                                                to that subpoena.20 Moreover, Muscle
                                                Beach Nutrition, LLC has informed the
                                                parties that it will appear for a deposition at
                                                a mutually agreeable time, even offering

20
       Exhibit 5.
                                                                      37
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 38 of 46



                                               up several dates in early April for this
                                               deposition to take place. Thus, Plaintiff is
                                               pursuing this information through the
                                               proper mechanism, Rule 45, and non-party
                                               Muscle Beach Nutrition, LLC has offered
                                               to provide this information during a
                                               deposition. As a result, there is simply no
                                               reason to compel a corporate manager of a
                                               company that is not a party in this litigation
                                               to    produce      non-party       corporate
                                               information here.

Interrogatory No. 7:
       Explain whether you provide text, statements, or representations to any entity to be used in the labelling, advertising or
marketing of nitrate products, including the Muscle Beach Nutrition product CRTN-3, and if so, identify the text, statements or
representations.
Response:
        Kramer objects to this interrogatory as seeking information that is not relevant to this dispute nor is it likely to lead to the
discovery of admissible evidence. There is no claim in this lawsuit against Muscle Beach Nutrition, LLC. Furthermore, while as a
member of Muscle Beach Nutrition, LLC Kramer knows this information, this information is confidential information of Muscle
Beach Nutrition, LLC, which given its limited or complete lack of relevance to this proceeding, will not be disclosed. BPI’s claim
against Kramer in this lawsuit alleges that Kramer is personally liable for conduct he undertook while President of ThermoLife
International, LLC. Kramer is not alleged to be personally responsible for any conduct that Muscle Beach Nutrition, LLC has
engaged in; indeed, Muscle Beach Nutrition, LLC is not a party to this action.
       Kramer stands by his objections here and will not produce information in response to this interrogatory.

Movant’s Position:                             Respondents’ Position:
    Kramer admits he has the information           Non-party Muscle Beach Nutrition,
requested and should be made to produce        LLC is a limited liability company,
same. He improperly objects based on           incorporated in California, that sells and
relevance, confidentiality, and a unilateral

                                                                    38
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 39 of 46



 belief that any action on behalf of Muscle markets CRTN-3.21 Ron Kramer is a
 Beach Nutrition is per se not discoverable. member and manager of Muscle Beach
     Kramer’s relevance objection is         Nutrition, LLC. Plaintiff’s interrogatory
 misplaced because relevance is not the      here seeks information that Kramer knows
 standard for discovery. BPI is allowed to only because is a member and manager of
 take “allow liberal and broad discovery”    Muscle Beach Nutrition, LLC. A party
 to seek any facts or information that may   may not obtain corporate information by
 reasonably lead to discoverable evidence. requesting that information in discovery
 The representations made in connection      from a corporate officer or employee. See
 with the product CRTN-3 is central to this American Maplan Corp. v. Heilmayr, 203
 case. BPI should be permitted to know       F.R.D. 499 (D. Kan. 2001) (overturning a
 Kramer’s role in same.                      magistrate judge’s discovery order that
                                             required a corporation’s president, who
     Kramer’s confidentiality objection is   was a party to the lawsuit, to produce
 meritless in view of the protective order.  corporate documents); see also Schaaf v.
     Finally, Kramer is a defendant in this  SmithKline Beecham Corp., 233 F.R.D.
 case because of his individual actions,     451, 455 (E.D. N. C. 2005) (quashing a
 regardless as to whether those actions      subpoena served on a corporate employee
 were made on behalf of ThermoLife,          that sought production of corporate
 Muscle Beach Nutrition or himself (the      documents); see also Estate of Ungar v.
 record supports there is no meaningful      Palestinian Authority, 412 F.Supp.2d 328
 difference between them). See, e.g., D.E. (S.D. N.Y. 2006) (same). The proper
 64, 74. There mere fact that Muscle         method for obtaining corporate documents
 Beach Nutrition is not a named Defendant and information from a non-party
 should not absolve Mr. Kramer of            corporate entity is through a Rule 45
 compliance with his obligations under the subpoena, not a discovery request served
 Federal Rules of Civil Procedure,           on the corporate president. See American
 particularly where, as here, discovery is   Maplan Corp. v. Heilmayr, 203 F.R.D. 499
 designed to discover facts about Muscle     (D. Kan. 2001). As the Second Circuit
 Beach Nutrition and its relationship to the Court of Appeals explained in In re Grand
 named Defendants (i.e., alter ego issues).  Jury Subpoenas Duces Tecum Dated June


21
       Exhibit 4.
                                                                39
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 40 of 46



 See, Exhibit A, Interrogatories 2, 4, 6-8,   13, 1983, 722 F.2d 981 (2d. Cir. 1983), “A
 17 and 18. Information about whether         corporation’s records are usually available
 Kramer provides representations to be        to others within the entity and may not be
 used for CRTN-3 is discoverable for this     treated as the private confidential papers of
 purpose.                                     the any one officer or employee. The
                                              officer creates or handles the records in a
                                              representative capacity, not on his own
                                              behalf. The records [] do not belong to him
                                              but to the organization.”
                                                  Because Plaintiff’s interrogatory seeks
                                              to compel non-party Muscle Beach
                                              Nutrition, LLC’s corporate information
                                              from Mr. Kramer, its manager and
                                              member, the Court should deny BPI’s
                                              motion. Critically, Plaintiff has already
                                              served a subpoena on Muscle Beach
                                              Nutrition, LLC. Through its own counsel,
                                              Muscle Beach Nutrition, LLC has
                                              produced relevant documents in response
                                              to that subpoena.22 Moreover, Muscle
                                              Beach Nutrition, LLC has informed the
                                              parties that it will appear for a deposition at
                                              a mutually agreeable time, even offering
                                              up several dates in early April for this
                                              deposition to take place. Thus, Plaintiff is
                                              pursuing this information through the
                                              proper mechanism, Rule 45, and non-party
                                              Muscle Beach Nutrition, LLC has offered
                                              to provide this information during a
                                              deposition. As a result, there is simply no
                                              reason to compel a corporate manager of a

22
       Exhibit 5.
                                                                    40
               Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 41 of 46



                                                company that is not a party in this litigation
                                                to    produce      non-party       corporate
                                                information here.

 Interrogatory No. 8:
      Identify the person(s) responsible for (including the author of) the representation that the Muscle Beach Nutrition product
 CRTN-3 is a “First-time Fusion of Creatine Nitrate, Creatine Hydrochloride, and Creatine Monohydrate.”
 Response:
         Kramer objects to this interrogatory as seeking information that is not relevant to this dispute nor is it likely to lead to the
 discovery of admissible evidence. There is no claim in this lawsuit against Muscle Beach Nutrition, LLC. Furthermore, while as a
 member of Muscle Beach Nutrition, LLC Kramer knows this information, this information is confidential information of Muscle
 Beach Nutrition, LLC which, given its limited or complete lack of relevance to this proceeding, will not be disclosed. BPI’s claim
 against Kramer in this lawsuit alleges that Kramer is personally liable for conduct he undertook while President of ThermoLife
 International, LLC. Kramer is not alleged to be personally responsible for any conduct that Muscle Beach Nutrition, LLC has
 engaged in; indeed, Muscle Beach Nutrition, LLC is not a party to this action.
        Kramer stands by his objections here and will not produce information in response to this interrogatory.

 Movant’s Position:                             Respondents’ Position:
     Kramer admits he has the information           Non-party Muscle Beach Nutrition,
 requested and should be made to produce        LLC is a limited liability company,
 same. He improperly objects based on           incorporated in California, that sells and
 relevance, confidentiality, and a unilateral   markets CRTN-3.23 Ron Kramer is a
 belief that any action on behalf of Muscle     member and manager of Muscle Beach
 Beach Nutrition is per se not discoverable.    Nutrition, LLC. Plaintiff’s interrogatory
                                                here seeks information that Kramer knows
     Kramer’s relevance objection is
                                                only because is a member and manager of
 misplaced because relevance is not the
                                                Muscle Beach Nutrition, LLC. A party
 standard for discovery. BPI is allowed to
                                                may not obtain corporate information by
 take “allow liberal and broad discovery” to
                                                requesting that information in discovery
 seek any facts or information that may

23
       Exhibit 4.
                                                                     41
              Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 42 of 46



reasonably lead to discoverable evidence.      from a corporate officer or employee. See
Muscle Beach Nutrition’s suppliers have        American Maplan Corp. v. Heilmayr, 203
discoverable information about the             F.R.D. 499 (D. Kan. 2001) (overturning a
materials in the products and may have         magistrate judge’s discovery order that
information regarding who controlled the       required a corporation’s president, who
labeling and advertising.                      was a party to the lawsuit, to produce
                                               corporate documents); see also Schaaf v.
   Kramer’s confidentiality objection is
                                               SmithKline Beecham Corp., 233 F.R.D.
meritless in view of the protective order.
                                               451, 455 (E.D. N. C. 2005) (quashing a
    Finally, Kramer is a defendant in this     subpoena served on a corporate employee
case because of his individual actions,        that sought production of corporate
regardless whether those actions were          documents); see also Estate of Ungar v.
made on behalf of ThermoLife, Muscle           Palestinian Authority, 412 F.Supp.2d 328
Beach Nutrition or himself (the record         (S.D. N.Y. 2006) (same). The proper
supports there is no meaningful difference     method for obtaining corporate documents
between them). See, e.g., D.E. 64, 74.         and information from a non-party
There mere fact that Muscle Beach              corporate entity is through a Rule 45
Nutrition is not a named Defendant should      subpoena, not a discovery request served
not absolve Mr. Kramer of compliance           on the corporate president. See American
with his obligations under the Federal         Maplan Corp. v. Heilmayr, 203 F.R.D. 499
Rules of Civil Procedure, particularly         (D. Kan. 2001). As the Second Circuit
where, as here, discovery is designed to       Court of Appeals explained in In re Grand
discover facts about Muscle Beach              Jury Subpoenas Duces Tecum Dated June
Nutrition and its relationship to the named    13, 1983, 722 F.2d 981 (2d. Cir. 1983), “A
Defendants (i.e., alter ego issues). See,      corporation’s records are usually available
Exhibit A, Interrogatories 2, 4, 6-8, 17 and   to others within the entity and may not be
18. Information about whether Kramer           treated as the private confidential papers of
authored the statement in question is          the any one officer or employee. The
discoverable for this purpose.                 officer creates or handles the records in a
                                               representative capacity, not on his own
                                               behalf. The records [] do not belong to him
                                               but to the organization.”



                                                                    42
            Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 43 of 46



                                       Because Plaintiff’s interrogatory seeks
                                   to compel non-party Muscle Beach
                                   Nutrition, LLC’s corporate information
                                   from Mr. Kramer, its manager and
                                   member, the Court should deny BPI’s
                                   motion. Critically, Plaintiff has already
                                   served a subpoena on Muscle Beach
                                   Nutrition, LLC. Through its own counsel,
                                   Muscle Beach Nutrition, LLC has
                                   produced relevant documents in response
                                   to that subpoena.24 Moreover, Muscle
                                   Beach Nutrition, LLC has informed the
                                   parties that it will appear for a deposition at
                                   a mutually agreeable time, even offering
                                   up several dates in early April for this
                                   deposition to take place. Thus, Plaintiff is
                                   pursuing this information through the
                                   proper mechanism, Rule 45, and non-party
                                   Muscle Beach Nutrition, LLC has offered
                                   to provide this information during a
                                   deposition. As a result, there is simply no
                                   reason to compel a corporate manager of a
                                   company that is not a party in this litigation
                                   to     produce        non-party      corporate
                                   information here.




24
     Exhibit 5.
                                                         43
Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 44 of 46



  Respectfully submitted,                  Dated this 27th day of April, 2020.
                                           KRINZMAN, HUSS & LUBETSKY
                                           FELDMAN & HOTTE
                                           Cary A. Lubetsky
                                           Florida Bar No. 961360
                                           Salvatore H. Fasulo
                                           Florida Bar No. 143952

                                           800 Brickell Avenue, Suite 1501
                                           Miami, Florida 33131
                                           Telephone: (305) 854-9700
                                           Facsimile: (305) 854-0508
                                           Primary email: cal@khllaw.com
                                                           shf@khllaw.com
                                           Secondary email: eservicemia@khllaw.com

                                           HILLYER LEGAL, PLLC

                                           /s/ Gregory L. Hillyer
                                           Gregory L. Hillyer
                                           Fla. Bar No. 682489
                                           Email: ghillyer@hillyerlegal.com
                                           5335 Wisconsin Avenue, N.W.
                                           Suite 440
                                           Washington, D.C. 20015-2052
                                           Telephone: 202-686-2884
                                           Facsimile: 202-686-2877

                                           Attorneys for Plaintiff

                                           Edward M. Mullins (FBN 863920)
                                           Ana M. Barton (FBN 85721)
                                           Reed Smith LLP
                                           1001 Brickell Bay Drive
                                           9th Floor
                                           Miami, FL 33131
                                           Telephone: 786-747-0200
                                           Facsimile: 786-747-0299
                                           Email: emullins@reedsmith.com
                                           Email: abarton@reedsmith.com

                                           and

                                           /s/ Gregory B. Collins
                                           KERCSMAR & FELTUS PLLC
                                           Gregory B. Collins
Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 45 of 46



                                                     E-mail: gbc@kflawaz.com
                                                     7150 E. Camelback Road
                                                     Suite 285
                                                     Scottsdale, AZ 85251
                                                     Telephone: (480) 421-1001

                                                     Attorneys for Defendants

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Joint Status Report was

  filed via CM/ECF on 27th of April, 2020 and served on counsel of record.



                                                     /s/ Gregory L. Hillyer




                                                45
Case 0:19-cv-60505-RS Document 77 Entered on FLSD Docket 04/27/2020 Page 46 of 46




                                       46
